People v Carter (2017 NY Slip Op 04702)





People v Carter


2017 NY Slip Op 04702


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


771 KA 12-02208

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHRISTOPHER A. CARTER, JR., DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER, TREVETT CRISTO P.C. (ERIC M. DOLAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O'BRIEN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Frank P. Geraci, Jr., J.), rendered November 2, 2011. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law
§ 160.15 [4]). Contrary to defendant's contention, County Court's plea colloquy and the written waiver of the right to appeal establish that defendant knowingly, voluntarily, and intelligently waived his right to appeal (see generally People v Bradshaw, 18 NY3d 257, 264-265; People v Kesick, 119 AD3d 1371, 1372), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court